COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 JULIO LONGORIA,                               '
                                                              No. 08-13-00083-CR
                            Appellant,         '
                                                                 Appeal from the
 v.                                            '
                                                               409th District Court
 THE STATE OF TEXAS,                           '
                                                            of El Paso County, Texas
                                               '
                           State.
                                               '              (TC# 20080D06112)




                                          ORDER

       The Court GRANTS the Court Reporter=s third request for an extension of time within

which to file the Reporter=s Record until October 1, 2013. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER=S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Natalie Martinez, Court Reporter for the 409th District

Court, for El Paso County, Texas, prepare the Reporter=s Record for the above styled and

numbered cause, and forward the same to this Court on or before October 1, 2013.

       IT IS SO ORDERED this 18th day of September, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.